DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal comes to us from the grant of summary judgment issued by the Lucas County Court of Common Pleas, in a case involving uninsured/underinsured ("UM/UIM") motorist coverage pursuant to Scott-Pontzer v. Liberty Fire Ins. Co.
(1999), 85 Ohio St.3d 660. Because we conclude that summary judgment is proper in this case, we affirm.
 {¶ 2} Appellant, Kenneth J. Bell, filed UM/UIM claims as a "family member" pursuant to Scott-Pontzer against appellee, Continental Casualty Company ("CCC"), his father's employer's insurer. It is undisputed that the accident related to Bell's UM/UIM claims was unrelated to any vehicle driven by his father while acting within the scope of his employer's business.
 {¶ 3} Pursuant to Westfield Ins. Co. v. Galatis,100 Ohio St.3d 216, 2003-Ohio-5849, we conclude that Bell was not an "insured" under the CCC policy, negating any coverage for his UM/UIM claims. Therefore, since no material issues of fact remain in dispute and CCC is entitled to judgment as a matter of law, summary judgment was properly granted in favor of CCC. See Civ.R. 56.
 {¶ 4} Bell's three assignments of error are not well-taken.
 {¶ 5} The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
Judgment Affirmed.
Pietrykowski, J., Lanzinger, J. and Singer, J., concur.